People v Martinez (2014 NY Slip Op 06879)
People v Martinez
2014 NY Slip Op 06879
Decided on October 9, 2014
Appellate Division, First Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on October 9, 2014Tom, J.P., Friedman, Feinman, Gische, Kapnick, JJ.


13152 4266/08

[*1] The People of the State of New York, Respondent,
vSilvino Martinez, Defendant-Appellant.
John R. Lewis, Sleepy Hollow, for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Benjamin E. Rosenberg of counsel), for respondent.
Judgment, Supreme Court, New York County (Ruth Pickholz, J.), rendered December 20, 2010, convicting defendant, after a jury trial, of course of sexual conduct against a child in the first degree, and sentencing him to a term of 20 years, unanimously affirmed.
Although a nurse practitioner's opinion testimony on the subject of the alleged sexual abuse exceeded the proper bounds of such testimony, the court's curative actions were sufficient to prevent prejudice, and reversal is not warranted. There is no significant probability that, but for the improper opinion testimony, defendant would have been acquitted (see People v Diaz, 15 NY3d 40, 49 [2010]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 9, 2014
CLERK